Quinn, Chief Judge
(dissenting):
All related instructions must be read as a whole, not as “isolated verbal phenomena.” Charles A. Wright, Inc. v F. D. Rich Co., 354 F2d 710, 714 (CA1st Cir) (1966). A part of an instruction, which by itself may be ambiguous, can attain clarity and explicitness when considered with a related instruction. United States v Armistead, 16 USCMA *371217, 36 CMR 373; United States v Jackson, 15 USCMA 603, 36 CMR 101. The pertinent instructions here are. as follows:
“The offense of desertion, as I am certain you as experienced officers of the Army all know, consists basically of a period of absence without leave together with a certain intent or state of mind. Now, in this particular case, you may not find the accused guilty unless you are convinced beyond a reasonable doubt that on or about 2 March 1963, at Fort Campbell, Kentucky, the unit alleged, the accused absented himself, without proper authority, from his organization, and that he remained so absent without authority until 3 September 1965, and lastly and most importantly, you may not find him guilty of desertion unless you are convinced beyond a reasonable doubt that either at the time he first absented himself or at some moment, however fleeting, during this period of unauthorized absence if you find it occurred, that he had the intent to remain away permanently from the United States Army. Whether or not the accused had this intent is a fact. . . .
“The Government . . . seeks to have you infer from the evidence that has been presented to you, that this fact existed, and of course, this is permissible. Any fact can be established by circumstantial evidence; that is, by producing to you evidence from which you are asked to logically and reasonably infer the existence of another fact if you can do so.
“Defense Counsel has also made it plain in his argument that he does not believe the evidence that has been submitted to you reasonably supports the inference which the prosecution would have you draw. The decision is yours to make, Gentlemen. You have heard the evidence. You have heard the argument of counsel. Have you been convinced beyond a reasonable doubt that the accused had the intent to remain away permanently?
“. . . Any member of this court, at this stage of the trial, who retains a reasonable doubt as to the guilt or innocence of the accused of the offense of desertion, must in all conscience vote him not guilty of that offense. Of course, any member of the court who has a reasonable doubt that the accused was a deserter, but is convinced beyond a reasonable doubt that he was guilty of absence without leave, could vote him guilty of thát offense.”
Undeniably, the instructions do not follow the standard form in which the elements of the lesser included offense are separately stated. However, in my opinion, they adequately define unauthorized absence as a lesser offense and satisfactorily cover its essential elements. I am confirmed in my opinion by viewing the trial situation as it appeared to the court members, the law officer, and counsel. See United States v Gordon, 14 USCMA 314, 319, 34 CMR 94.
The evidence demonstrated beyond all doubt that the accused had absented himself without authority for the period alleged. There was no objection to, and no denial of, the effect of official morning report entries to show the period of absence and the manner of its termination. On the contrary, the defense introduced a stipulation of fact which, in part, reiterated the morning report entry as to apprehension. The single issue raised by the evidence and defense argument was whether the accused entertained an intent to remain away permanently. It is not surprising, therefore, that the law officer did not comment extensively on the lesser offense of unauthorized absence. And, in my opinion, he said enough to apprise the court members that unauthorized absence was a lesser included offense, and to inform them of the elements thereof.
Since the statute of limitations had run against the lesser offense, the resultant question is whether there should have been any instruction whatever as to that offense. Civilian courts are apparently divided on the necessity for, or the effect of, an instruction on the elements of a lesser included offense as to which the statute of limi*372tations has run. See Chaifetz v United States, 288 F2d 133 (CA DC Cir) (1960). Appellate defense counsel contend that cases like Chaifetz, which hold that the instruction should not be given, are contrary to the requirement of Article 51 (c) (3), 10 USC § 851, that the court-martial be instructed that if it has “a reasonable doubt as to the degree of guilt, the finding must be in a lower degree as to which there is no reasonable doubt.” Apart from this objection, on which I express no opinion, the Chaifetz holding seems to me to be opposed to the basic reason for requiring an instruction on a lesser included offense reasonably raised by the evidence. That reason is to highlight the specific factual alternatives open to the triers of the facts. United States v Clark, 1 USCMA 201, 2 CMR 107; United States v Williams, 1 USCMA 231, 2 CMR 137. Moreover, the discussion in the Manual for Courts-Martial, United States, 1951, on what to do when a finding of guilty is returned on a lesser offense on which the statute of limitations has run, implies that the court-martial will be instructed on such lesser offenses. Paragraph 14Ji provides, in part, as follows:
“If by exceptions and substitutions an accused is found guilty of a lesser included offense to which he has not entered a plea, and against which it appears that the statute of limitations (Art. 43) has run, the law officer (president of a special court-martial) will, as soon as such a finding is announced, advise him in open court of his right to avail himself of the statute in bar of punishment. If an accused interposes the statute in bar of punishment, the issue will be determined in substantially the same manner as a motion to dismiss on the grounds of the statute of limitations (68c).”
Some courts appear to sanction an instruction on the lesser offense, with a further instruction to the effect that, since the statute has run, no finding of guilty should be returned thereon if it is determined that the lesser offense is one actually committed by the accused. The Manual discussion recognizes the need for the basic instruction, but steers away from the qualification. The latter has an element of unfairness to the accused. As the board of review in United States v Sitterly, 10 CMR 523, 526, observed, an instruction that a finding of guilty may not be returned on the lesser offense would induce a “natural .reluctance” on the part of the court members to decide the issue in a way which “would result in no punishment being imposed on an accused patently guilty of” some offense. There is a great deal of difference between submitting all factual questions to the triers of the facts, which is the reason for the rule as to instructions on lesser included offenses, and sanctioning a conviction for an offense as to which the statute of limitations has run. The first can only be decided by the court members; the latter can, where the facts are undisputed, be determined as a question of law. Although we did not specifically consider these circumstances in United States v Swain, 8 USCMA 387, 24 CMR 197, the result we reached on the basis of settled precedent was, I believe, correct. There, as here, the accused was charged with desertion. The evidence showed that the lesser offense of unauthorized absence was reasonably raised. We held that the failure to instruct on the lesser offense was prejudicial error. In that case, as in this, the statute of limitations had run against the lesser offense. In my opinion, therefore, the law officer was correct in instructing the court members that if any of them had “a reasonable doubt that the accused was a deserter,” but was “convinced beyond a reasonable doubt” that the accused “was guilty of absence without leave,” he could “vote him guilty of that offense.” And he was also correct in not instructing, or allowing trial counsel to comment, on the expiration of the statute of limitations as to the lesser offense.
I would affirm the decision of the board of review.